DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended.  Claims 20-21 are cancelled.  Claims 5-8 were previously withdrawn in response to a restriction requirement.  Claims 1-4, 9-19 and 22 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Paragraph [0060] of the instant disclosure discusses the modules being run on the host computer system, which is shown in figure 6, comprised of computing devices.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 10-13 and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-15 of copending Application No. 15/042,921 (reference application). Although the claims at issue are not identical, they are not claim 1 of the instant application is a combination of claims 6, 10 and 12 of copoending application 15/042,921.  Dependent claims 2, 4, 10, 1-13 and 16-19 correspond to claims 6-15 of copending application 15/042,921.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4, 9-19 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Claims 1-4, 9-19 and 22 are drawn to a method for predicting healthcare utilization and cost based upon an activation rating of a person representing a self-management ability of the person, which is within the four statutory categories (i.e. process).  Examiner notes that the instant disclosures describes the host computer system as containing multiple computing devices, which are shown in figure 6.  
Claims 1 recites a computer-implemented method for modeling, using a computer system, to predict healthcare utilization and cost based upon an activation scale value of a person, wherein the activation scale value is a variable representing, as a number, a self-management ability of the person, the method comprising: 
obtaining an obtained plurality of activation scale values over a plurality of survey participants, wherein the obtained plurality of activation scale values are derived from a Rasch measurement model and wherein the obtained plurality of activation scale values are values obtained using a computer network coupled to a plurality of web clients that are configured to present survey questions to survey participants of the plurality of survey participants; 
generating an ordinary least squares regression, the ordinary least squares regression having, as an output, a regression coefficient, 
identifying a predictive model based on the ordinary least squares regression, wherein the predictive model can have a direct explanatory relationship to dependent variables, including healthcare utilization and cost, wherein the predictive model models changes in the dependent variables as a result of changes in the obtained plurality of activation scale values, wherein the dependent variables and the obtained plurality of activation scale values are equal-interval scale continuous variables and the regression coefficient corresponds to dependent variable changes relative to independent variable changes indicative, at least in part, on how much the dependent variable changes with a one unit change in activation; and 
outputting results, wherein the results comprise the predictive model and
stratifying populations based at least in part upon activation measurement scores, calculating population risk in absence of clinical metrics, predicting outcomes and utilizations based at least in part on the activation measurement scores, and/or allocating resources based upon activation levels of populations based on the predictive model.
The above bolded limitations are identified as the abstract idea.  The underlined limitations are deemed additional elements and will be discussed below in the rejection.  
Dependent Claims 2-4, 9-19 and 22 add additional limitations, for example Claim 2 requires the activation-rating values are a measure of activation of a user, the activation-rating values being a linear measure, Claim 3 requires the activation-rating values are based at least in part on independent variables and dependent variables, wherein the independent variables and the dependent variables are both equal interval continuous variables, Claim 4 requires the Claim 9 requires possible values for an independent variable do not form an equal-interval scale continuous variable, the method further comprising converting the independent variable into the equal-interval scale continuous variable, Claim 10 requires applying a regression analysis process to a dataset to determine marginal differences in measures of health care costs as activation scale values change, Claim 11 requires an activation scale value linearly ranges from 0 to 100 and a marginal difference value corresponds to a value of health care cost increases or decreases with a one-point increase or decrease in the activation scale value, Claim 12 requires modeling, using the computer system, to predict healthcare utilization and cost based upon the activation rating of the person; providing a survey of self-management questions to a set of users, to each user of the set of users, to arrive at a set of survey answers for each user; performing a regression model, employing a Rasch model, to create an activation score from each set of survey answers, wherein the activation score is continuous and equal- interval; outputting results of the regression model based at least in part on the results; and using, at least in part, the results to predict the healthcare utilization and cost outcomes for each user of the set of users, Claim 13 requires providing activation-rating values that are determined based at least in part on the survey of self-management questions taken by the person, Claim 14 requires using the set of survey answers of the person to determine activation of the person, Claim 15 requires the activation-rating values are determined based at least in part on a survey, the survey selected from a set of declarative statements that constitute a measure of activation, Claim 16 requires the activation-rating values are measures of activation and an activation-rating value of the person is a measure of activation of the person and is on a linear measure scale selected from (1) an ordinal scale or (2) a continuous, linear and equal interval scale, Claim 17 requires the activation-rating values are based at least in part on independent variables and dependent Claim 18 requires wherein the self- management ability of the person is a patient activation of the person and/or a self-management ability of the person in making health decisions, Claim 19 requires filtering a curriculum of a curriculum presentation system to be presented to the person based on the activation scale value of the person, Claim 21 requires the third module stratifies populations based at least in part upon calculated population risk in an absence of clinical metrics, to predict outcomes and utilizations based at least in part on activation measurement scores, and/or to allocate resources based upon activation levels of populations, and Claim 22 requires wherein the declarative statements comprise one or more of: (a) "I am the person who is responsible for taking care of my health"; (b) "Taking an active role in my own health care is the most important thing that affects my health"; (c) "I am confident I can help prevent or reduce problems associated with my health"; (d) "I know what each of my prescribed medications do"; (e) "I am confident that I can tell whether I need to go to a doctor or whether I can take care of a health problem myself'; (f) "I am confident that I can tell a doctor concerns I have even when he or she does not ask"; (g) "I am confident that I can follow through on medical treatments I may need to do at home"; (h) "I understand my health problems and what causes them"; (i) "I know what treatments are available for my health problems"; (j) "I have been able to maintain (keep up with) lifestyle changes, like eating right or exercising"; (k) "I know how to prevent problems with my health";Page 8 of 18 4815-9688-5957v 1 0082498-002USOApplication No. 14/704,860Reply to Office Action of May 29, 2020 (l) "I am confident I can figure out solutions when new problems arise with my health"; and (m) "I am confident that I can maintain lifestyle changes, like eating right and exercising, even during times of stress", but these only serve to further limit the abstract idea, and hence Claims 1 and 20.
Furthermore, the bolded limitations above are considered an abstract idea because the limitations may be categorized as mathematical formulas (e.g., mathematical relationships, mathematical formulas or equations, mathematical calculations).  See MPEP § 2106.04(a) or organizing human activity (stratifying patients and allocating resources (construed as including doctors and hospital staff). 
Furthermore, the underlined additional elements (e.g., obtaining activation-rating values over a plurality of survey participants and outputting results) do not integrate the abstract idea into a practical application.  Per § 2106.04(d), the limitations in the instant claims are not indicative of integration into a practical application because they are:
• Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception (e.g., obtaining an obtained plurality of activation scale values over a plurality of survey participants, outputting results) - see MPEP 2106.05(g); or
• Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts have recognized, or those in the art would recognize, to be well-understood, routine, and conventional.  The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the claimed calculations to activation-rating values derived from a Rasch measurement model, least ordinary squares regression;
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer;
Limiting the abstract idea data related healthcare utilization and cost, because limiting application of the abstract idea to healthcare utilization and cost is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following represent examples that courts have identified as insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention utilizes survey to obtain 
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following represent examples that courts have identified as merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations (e.g. see MPEP 2106.05(f)); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
and/or;
generic computer structure (i.e. paragraph [0075] of the Specification discloses that the current invention embodiments may include a plurality of different types of general purpose computing systems, none of which, even when programmed to perform the limitations of the current invention, may properly be deemed a “particular machine” for the purposes of subject matter eligibility) performing generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. receiving and outputting 
 Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives survey data, and transmits the data to a server over a network, for example the Internet;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. activation-rating values using Rasch measurement models, prediction using an ordinary least squares regression, stratifying patients, predicting outcomes and utilizations based on activation scores, calculating risk scores) and does not impose meaningful limits on the scope of the claims;
Dependent Claims 2-4, 9-19 and 22 include additional limitations, such as further limiting the activation scale rating being a measure of activation of a user and a linear measure and the contents of the survey, but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and do not recite any functions that are not well-understood, routine, and conventional activities that any generic computing structure is expected to be capable of performing. 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the 
Therefore, whether taken individually or as an ordered combination, Claims 1-4, 9-19 and 22 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive.
Double Patenting Rejection
The claims are provisionally rejected as they are pending examination.  The claims, as currently written, will remain provisionally rejected until either a Terminal Disclaimer is filed or the rejection is no longer appropriate.
Rejection Under § 101 – Patentable Subject Matter
Applicant asserts that “the steps of identifying a predictive model, and stratifying populations, calculating population risk, predicting outcomes and utilizations, and/or allocating resources, based on the predictive model, represent additional steps beyond the step of ‘generating an ordinary least squares regression’, which the Examiner considers to be the abstract idea (Remarks, page 10).” 
Examiner maintains that the last outputting limitation as amended is extra-solution (in this case, post-solution activity) that only furthers and improves upon the abstract idea.  The claims do not result in an improvement to the computer itself.  The claims do not contain significantly more than the abstract idea.  There is no improvement to the computer itself.  Any improvement that results from the use of the computer is to the abstract idea itself, and therefore, does not rise to the level of significantly more or a practical application. 

Applicant further asserts that the activities in the additional steps are not “well-known, alone or in combination with each other or in combination with generating a least ordinary squares regression (Remarks, page 10).”  The claims are using known mathematical formulas or techniques for a particular purpose, which does not result a practical application.  Using a model to predict something does not result a practical application. 
The benefits cited by Applicant on pages 11-12 merely point the fact that the claims are directed towards a business solution particular to the field of healthcare (e.g., reducing readmission or health care costs) rather than technical solution.  
Novelty and obviousness are separate inquiries from that of subject matter eligibility and whether something is eligible is to be considered separately.  
Regarding the additional elements, they are deemed extra-solution activity (obtaining data from survey participants and outputting results), and therefore, do not recite significantly more than the abstract idea.  See MPEP 2106.05(g).  Obtaining data regarding results from survey participants is mere data gathering.  Examiner notes that with respect to the obtaining of survey data, the claim merely recites “obtaining an obtained plurality of activation scale values over a plurality of survey participants,” which is interpreted broadly as obtaining results of the survey, either from a database with stored results or a dynamic survey with real-time results.  Outputting results (in this case outputting a predictive model) does not meaningfully limit the claim as it is an insignificant application that does not result in a technological improvement.  See MPEP § 2106.

Applicant asserts that the claims are directed to “significantly more” than the abstract idea because of the amendments to the claims because of the additional elements in the claim.  As stated in the rejection the additional elements include:
obtaining an obtained plurality of activation scale values over a plurality of survey participants, wherein the obtained plurality of activation scale values are derived from a Rasch measurement model and wherein the obtained plurality of activation scale values are values obtained using a computer network coupled to a plurality of web clients that are configured to present survey questions to survey participants of the plurality of survey participants; and
outputting results, wherein the results comprise the predictive model.
As previously stated, obtaining data is merely pre-solution activity and adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)).  Using a computer network to present survey questions to a range of participants does not amount to significantly more than the abstract idea.  Furthermore, the claim does not require this computer network, the claim requires “values obtained using a computer network coupled….”  Examiner notes that even if positively recited, the limitation would still be considered pre-solution activity.  
Examiner maintains that outputting the results, no matter what the results include, is merely insignificant extra-solution activity.  See MPEP § 2106.05(g).  Displaying the results does not render the idea patent eligible.   Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Furthermore, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. 
Applicant’s arguments with respect to the subject matter eligibility rejection are not persuasive and therefore the claims remain rejected as being directed towards non-patentable subject matter for the reasons detailed above.
Amendments to the Claims
	Examiner notes the amendments to the claims, which have been fully considered in the above Office Action.   

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686